ASSET SALES AGREEMENT This Agreement (the "Agreement") is made this 12th day of December, 2012, by and between Gateway Pipeline USA Corporation, a Delaware corporation (hereinafter referred to as "Seller"), and GEC Holding, LLC, a Delaware limited liability company (hereinafter referred to as "Buyer"). (Seller and Buyer are sometimes referred to collectively herein as the "Parties" and individually as a "Party"). W I T N E S S E T H: WHEREAS, Seller owns those certain pipelines and pipeline facilities located in Guadalupe and Shelby Counties, Texas, Miller County, Arkansas and Pettis County, Missouri (same being collectively referred to herein as the "Facilities") that are described with more particularity in this Agreement; and WHEREAS, Seller desires to sell, transfer, assign and convey to Buyer, and Buyer desires to purchase and acquire from Seller, the Assets (as defined herein), all according to the terms, conditions and other provisions of this Agreement. NOW, THEREFORE, for and in consideration of the mutual agreement of the Parties contained herein and subject to the terms, conditions and other provisions set forth in this Agreement, the Parties agree as follows: 1.
